DETAILED ACTION
Election Acknowledged
Applicant's election with traverse of the invention of Group I and the species of 2-propenoic acid homopolymer as the species of odor neutralizing polymer encompassing claims 1,4, 8, 12, 16, 22-24, 48-50, 52, 64, 65, 87, 101 and 104  in the reply filed on 9/14/2022 is acknowledged.   It is noted that in the response claim 7 was indicated as falling within the scope of the elected species. However, as the odor-neutralizing polymer has been elected to be a 2-propenoic acid homopolymer, the acrylate polymer in the one or more odor-neutralizing polymers is therefore 100%.
The traversal is on the ground(s) that Groups I and II share the same feature. This is not found persuasive because Group II possess structure limitations which are distinct from Group I. Moreover, the Groups lacked a special technical feature as prior art broke unity. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 8, 12, 16, 22-24, 87, 101 and 104 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michiels et al. (US 2015/0065974; of record).
Michiels is directed to a unitary absorbent structures, such as diapers (see [0001, 0163]) (see instant claim 24) for collecting urine (‘mammalian urine’ being implicit) (see [0057]) (see instant claim 101), having an absorbent core and an acquisition and dispersion layer for absorbent articles wherein the unitary absorbent structure has the following structure: 
    PNG
    media_image1.png
    116
    257
    media_image1.png
    Greyscale
wherein top layer 1 is liquid impervious top sheet (i.e. outer cover) (see instant claim 22) and layer 6 is a liquid impermeable back sheet (i.e. body side liner) (see instant claim 22), layers 2-4 are acquisition and distribution systems made from fibrous multilayered materials (broadly interpreted as felted fibers) made from polyesters, cotton, wool, bamboo, etc. (the solid support) (see [0101]) (see instant claims 16 and 104) and layer 5 is an absorbent core which may comprise polyacrylate polymers (see claim 10). Polyacrylate polymer correspond to a 2-propenoic acid homopolymer (see instant claims 4, 8 and 12). In all, Michiels provides a structure wherein the absorbent core and the solid support are adjacently positioned, further comprising an outer bodyside liner and an outer cover where the absorbent core and the solid support are disposed between the bodyside liner and outer cover.  The acquisition, dispersion layers (absorbent layer) of the structure may further include a surge layer (see [0076]) (see instant claim 23). Methods of using the structure to collect urine are contemplated. 
Regarding the requirement that the method be for “reducing urine odor in a personal care product”, despite being an unrecognized characteristic of Michiels this is inherent property given that the structure of the device and method of using the device completely overlap with that of the claims. Where the claimed and prior art products/methods are identical or substantially identical in composition, said composition must have the same properties, unless shown otherwise.  See MPEP 2112.01. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KYLE A PURDY/Primary Examiner, Art Unit 1611